Citation Nr: 1506902	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-42 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970 and from November 1990 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 30 percent evaluation effective August 31, 2009.  

The matter was last before the Board in December 2012, where it was remanded for additional development.  It has now been returned to the Board for further appellate review.  

The Board has reviewed the Veteran's paper claims file as well as the electronic records in the Veterans Benefits Management System (VBMS) and in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's December 2012 remand directed that medical treatment records be obtained from whichever specific Vet Center the Veteran had been receiving treatment from.  The Appeals Management Center (AMC) sent a letter to the Veteran in December 2012 asking him to identify the name of the Vet Center so that records could be obtained.  The February 2013 Supplemental Statement of the Case (SSOC) indicated that no response had been received from the Veteran as of that date.  A further review of the record indicates that on his August 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), the Veteran indicated that he was receiving treatment for his PTSD from the "Chatt VA Vet Center, Dr. Bondalap."  In his January 2010 Notice of Disagreement (NOD), the Veteran stated that he was being treated at the "VA in Chattanooga and the Vet Center."  As the record appears to indicate that the Veteran received treatment from the Vet Center in Chattanooga, on remand, attempts to obtain the Veteran's complete Vet Center treatment records should be made.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).  Also, updated VA treatment records should be obtained and associated with the claims file.

Furthermore, if the Vet Center records are obtained, the Veteran should be afforded a new VA examination to determine the current severity of his psychiatric disability.  This would also ensure compliance with the December 2012 Board remand, which directed that a new VA examination be conducted, with a review of the complete claims file.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination, which is accurate and fully descriptive).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Chattanooga, Tennessee Vet Center.  If the records are not able to be obtained following reasonable efforts, the Veteran should be notified that such records are not available, informed of the efforts made to obtain the records and any further action VA will take regarding the claim, and informed that it is ultimately his responsibility for providing the evidence.

2.  Obtain any updated VA treatment records from the VA Tennessee Valley Healthcare System, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since December 2012.

3.  If Vet Center records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and current level of severity of his service-connected PTSD.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  All indicated tests and studies (including a mental status examination) should be performed.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached in a legible report.  If any opinions cannot be made without resort to mere speculation, the examiner should so state and provide an explanation as to why.

4.  Undertake any other development deemed appropriate, and then readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




